                     UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
                          ______________________

MICHAEL SCHOOLEY,

                   Plaintiff,               Hon. Phillip J. Green

v.                                          Case No. 1:18-cv-00192

COMMISSIONER OF
SOCIAL SECURITY,

                  Defendant.
____________________________________

                JUDGMENT AWARDING ATTORNEY=S FEES
               UNDER THE EQUAL ACCESS TO JUSTICE ACT


      For the reasons set forth in the accompanying Memorandum Opinion, the

Court hereby enters judgment in plaintiff=s favor against defendant in the amount of

$1,732.50, as full and final adjudication of EAJA fees and expenses in this action.


Dated: February 5, 2019                       /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge
